IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 11959

                         In the Matter of LARRY DEAN TOOMEY,
                                       Respondent.


                               ORDER OF DISBARMENT


       In a letter signed by the respondent on August 13, 2019, addressed to the Clerk of
the Appellate Courts, Larry Dean Toomey, an attorney admitted to the practice of law in
the state of Kansas, voluntarily surrendered his license to practice law in Kansas,
pursuant to Supreme Court Rule 217 (2019 Kan. S. Ct. R. 267).


       The Sedgwick County District Attorney charged the respondent with five felony
offenses, including theft and mistreatment of an elderly person. The victim in the
criminal case was the respondent's client. On July 29, 2019, the respondent entered a
guilty plea pursuant to Alford v. North Carolina, 400 U.S. 25, 915 Ct. 160, 27 L. Ed 2d
162 (1970), to two counts of felony theft in violation of K.S.A. 2018 Supp. 21-5801.


       At the time the respondent surrendered his license, a disciplinary complaint
regarding the criminal conduct was pending with the Disciplinary Administrator alleging
a violation of Kansas Rule of Professional Conduct 8.4(b) (2019 Kan. S. Ct. R. 387)
(misconduct).


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.




                                               1
       IT IS THEREFORE ORDERED that Larry Dean Toomey be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Larry Dean Toomey from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2019 Kan. S. Ct. R. 268).


       Dated this 29th day of August 2019.




                                             2